     Case 2:19-cv-09160-SSV-DMD Document 5 Filed 04/30/19 Page 1 of 1




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF LOUISIANA


RICHARD LAY                                              CIVIL ACTION

VERSUS                                                   NO. 19-9160

CASEY McVEA, ET AL.                                      SECTION: R


                                ORDER

     Considering the order issued in Civil Action No. 00-2022,

     Accordingly,

     IT IS ORDERED that this matter is hereby administratively closed

until Mr. Lay provides certification that he has satisfied all sanctions

imposed upon him by this Court and by the Fifth Circuit Court of Appeal.

           New Orleans, Louisiana, this 30th day of April, 2019.


                __________________________
                       SARAH S. VANCE
                UNITED STATES DISTRICT JUDGE
